FILED 

                                                                JAN. 23,2014 

                                                       In the Office of the Clerk of Court 

                                                      WA State Court of Appeals, Division III 




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


ANTHONY J. PREDISIK and                       )         No. 31 I 76-7-III
CHRISTOPHER KA TKE,                           )
                                              )
                      Appellants,             )
                                              )         UNPUBLISHED OPINION
              v.                              )
                                              )
SPOKANE SCHOOL DISTRICT NO. 81,               )
                                              )
                      Respondent.             )

       KULIK, J.      Anthony Predisik and Christopher Katke are teachers in the Spokane

School District who were placed on administrative leave pending investigations into

alleged misconduct. The District received PRA1 requests for information regarding the

allegations against the teachers. Consequently, the District notified the teachers of the

specific documents that it would be disclosing. Mr. Predisik and Mr. Katke filed a

lawsuit to enjoin disclosure, claiming that the records are exempt from disclosure under

RCW 42.56.230(3), as personal information maintained in an employee's file, and under

RCW 42.56.240(1), as investigative records compiled by an investigative agency. The


       1 Public   Records Act, chapter 42.56 RCW.
No. 31 I 76-7-III
Predisik v. Spokane Sch. Dist. No. 81


trial court determined that the records were not subject to an exemption to the PRA. The

court ordered disclosure with the teachers' names redacted from the records. Mr. Predisik

and Mr. Katke appeal. We affirm the trial court.

                                          FACTS

       Mr. Predisik. Mr. Predisik worked as a counselor at Shadle Park High School in

the Spokane School District. In November 2011, the District placed Mr. Predisik on

administrative leave pending an investigation into allegations of misconduct. Mr.

Predisik denies the allegations.

       In March 2012, a reporter for The Spokesman-Review requested a copy of Mr.

Predisik's administrative leave letter from the District. The District informed Mr.

Predisik that it intended to disclose the letter in response to the PRA request. Mr.

Predisik filed a lawsuit seeking to enjoin disclosure of the requested document.

       In May 2012, the District informed Mr. Predisik that it received another records

request, this time from a reporter at KREM 2 News. Generally stated, the reporter

requested information on all district employees on administrative leave, the names of the

employees, and the reason for the administrative leave if the leave was related to

misconduct. The District told Mr. Predisik that documents that mention his name were




                                             2

No. 31176-7-III
Predisik v. Spokane Sch. Dist. No. 81


within the purview of the KREM 2 reporter's request. Mr. Predisik also sought to enjoin

the disclosure of these requested documents.

       Mr. Katke. Mr. Katke worked as a teacher at Glover Middle School in the

Spokane School District. On January 11, the District placed Mr. Katke on administrative

leave pending an investigation into allegations of misconduct. Mr. Katke denies the

allegations.

       In May 2012, the District informed Mr. Katke of the records request from the

KREM 2 reporter. The District informed Mr. Katke that the KREM 2 request included

documents that mentioned Mr. Katke.

       Also in May 2012, a reporter from The Spokesman-Review requested from the

District any documents related to the investigation into the allegations against Mr. Katke,

his resignation, and/or any determination on the investigation. The District informed Mr.

Katke of this request. In response, Mr. Katke filed a lawsuit seeking to enjoin disclosure

of the requested documents.

       Procedural Facts. The District identified three documents for disclosure. One

document is an administrative leave letter concerning Mr. Predisik. The other two

documents are payroll spreadsheets created in response to KREM 2' s request.




                                             3

No. 31 I 76-7-III
Predisik v. Spokane Sch. Dist. No. 81


       The trial court consolidated Mr. Predisik's and Mr. Katke's cases. A hearing was

held and the trial court reviewed the requested records in camera. The trial court

determined the teachers had a right to privacy in their respected identities in connection

with the allegations against them. The court also determined that the public had a

legitimate concern in the procedural steps being taken by the District in investigations

into the allegations. Accordingly, the trial court ordered the District to disclose the

requested records with Mr. Predisik's and Mr. Katke's names redacted to preserve their

right to privacy. The teachers appeal.

                                         ANALYSIS

       This court reviews decisions under the PRA de novo. RCW 42.56.550(3).

       The PRA "is a strongly worded mandate for broad disclosure of public records."

Hearst Corp. v. Hoppe, 90 Wash. 2d 123, 127, 580 P.2d 246 (1978). The purpose of the

PRA is to provide full access to nonexempt public records. Am. Civil Liberties Union v.

Blaine Sch. Dist. No. 503, 86 Wash. App. 688, 695, 937 P.2d 1176 (1997).

       A party seeking to enjoin production of documents under the PRA bears the

burden of proving that an exemption to the statute prohibits production in whole or part.

Spokane Police Guild v. Liquor Control Bd., 112 Wash. 2d 30, 35, 769 P.2d 283 (1989).

The PRA exemptions "protect certain information or records from disclosure" and "are



                                              4

No. 31 I 76-7-III
Predisik v. Spokane Sch. Dist. No. 81


provided solely to protect relevant privacy rights ... that sometimes outweigh the PRA' s

broad policy in favor of disclosing public records." Resident Action Council v. Seattle

Hous. Auth., 177 Wash. 2d 417, 432,300 P.3d 376 (2013). However, exemptions under the

PRA are to be narrowly construed to assure that the public interest will be protected.

RCW 42.56.030.

       RCW 42.56.230(3) exempts disclosure of "[p]ersonal information in files

maintained for employees ... of any public agency to the extent that disclosure would

violate their right to privacy."

       RCW 42.56.240(1) exempts from public inspection and copying specific

investigative records compiled by investigative agencies, the nondisclosure of which is

essential to the protection of any person's right to privacy.

       Here, the specific documents under review are an administrative leave letter

concerning Mr. Predisik, and two payroll spreadsheets, one concerning Mr. Predisik and

another concerning Mr. Katke. Mr. Predisik and Mr. Katke contend that the

records are exempt from disclosure pursuant to the employee personal information

exemption, RCW 42.56.230(3), and the investigative records exemption in

RCW 42.56.240(1), in the PRA. Both of these exemptions require Mr. Predisik




                                              5

No. 31 176-7-II1
Predisik v. Spokane Sch. Dist. No. 81


and Mr. Katke to establish a right to privacy in their identities and the records, and that

disclosure oftheir identities and the records would violate their right to privacy.

       Generally, the right to privacy applies "only to the intimate details of one's

personal and private life." Spokane Police Guild, 112 Wash. 2d at 38. Under the PRA, a

person's right to privacy "is invaded or violated only if disclosure of information about

the person: (l) Would be highly offensive to a reasonable person, and (2) is not of

legitimate concern to the public." RCW 42.56.050. It is not enough that the disclosure of

personal information may cause embarrassment to the public official or others.

RCW 42.56.550(3). Even if the disclosure of the information would be offensive to the

employee, it shall be disclosed if there is a legitimate or reasonable public interest in the

disclosure. Tiberino v. Spokane County, 103 Wash. App. 680, 689, 13 P.3d 1104 (2000).

       "[W]hen a complaint regarding misconduct during the course of public

employment is substantiated or results in some sort of discipline, an employee does not

have a right to privacy in the complaint." Bellevue John Does 1-11 v. Bellevue Sch. Dist.

No. 405, 164 Wn.2d 199,215, 189 P.3d 139 (2008). However,          ~~[w]hen   an allegation is

unsubstantiated, the teacher's identity is not a matter of legitimate public concern." Id. at

221. Teachers have a right to privacy in their identities when the complaint involves

unsubstantiated or false allegations because these allegations concern matters involving



                                              6

No. 31 I 76-7-III
Predisik v. Spokane Sch. Dist. No. 81


the private lives of teachers and are not specific instances of misconduct during the

course of employment. Id. at 215.

       When a document does not detail the unsubstantiated misconduct and a teacher is

not disciplined or subject to any restriction, the name of the teacher should be redacted

before disclosure. Id. at 226-27. "This result protects the public interest in overseeing

school districts' responses to allegations ... and the teacher's individual privacy rights."

Id. at 227. Redaction of the name transforms a record from one that would be highly

offensive if disclosed to one that is not highly offensive if disclosed. Id. at 224.

       Mr. Predisik and Mr. Katke have a right to privacy in their identities, and their

right to privacy will be violated if the records are disclosed without redacting their names.

The teachers have a right to privacy in their identities because the misconduct alleged in

the record has not yet been substantiated. The disclosure of their identities in connection

to the unsubstantiated allegations could be highly offensive and is not of public concern.

See id. at 220-21. While Bellevue John Does addresses unsubstantiated allegations of

sexual misconduct, disclosure of unsubstantiated allegations of other types of misconduct

can be offensive because it also subjects the teacher to gossip and ridicule without a

finding of wrongdoing. See id.




                                              7

No. 31176-7-II1
Predisik v. Spokane Sch. Dist. No. 81


       However, Mr. Predisik's and Mr. Katke's right to privacy can be protected by

redacting their names from the records. Absent information regarding Mr. Predisik's and

Mr. Katke's identities, disclosure ofthe requested records does not violate the teachers'

right to privacy. The administrative leave letter and the spreadsheets are not highly

offensive when identifying information is redacted. See id. at 224. Also, the public has a

legitimate interest in the administrative leave letter and spreadsheets, even when the

allegations of misconduct have not been substantiated and the teachers' names are

redacted. The public has a legitimate interest in seeing that a government agency

conducts itself fairly and uses public funds responsibly. Tiberino, 103 Wash. App. at 690

(quoting Yakima Newspapers, Inc. v. City ofYakima, 77 Wash. App. 319, 328, 890 P.2d
554 (1995». "The public can continue to access documents concerning the nature of the

allegations and reports related to the investigation and its outcome, all of which will allow

concerned citizens to oversee the effectiveness of the school district's responses. The

identities of the accused teachers will simply be redacted to protect their privacy

interests." Bellevue John Does, 164 Wash. 2d at 221. Mr. Predisik and Mr. Katke do not

have a privacy interest in the redacted records because the remaining information in the

records is not highly offensive and the public has a legitimate concern in the District's

operations.



                                             8

No. 31176-7-II1
Predisik v. Spokane Sch. Dist. No. 81


       Mr. Predisik and Mr. Katke contend that disclosure of the redacted records still

violates their right to privacy because the public could figure out their identities in the

redacted records. The records requests served on the District specifically identified the

teachers as the subject of the request. The teachers' contention fails. Production of a

redacted record is permitted even though redaction is insufficient to protect the person's

identity. See Koenig v. City ofDes Moines, 158 Wash. 2d 173, 182-83, 142 P.3d 162

(2006). Nonexempt information in a record must be produced, even if disclosure of this

information would result in the court's inability to protect the identity of an individual.

See Bainbridge Island Police Guild v. City ofPuyallup, 172 Wash. 2d 398, 417-18,259 P.3d

190 (2011). In Bainbridge, the court recognized that the circumstances of a public record

request may result in others figuring out the identity of the individual whose name has

been redacted to protect his privacy interest. Id. at 418. Still, the court held that even

though the individual's identity must be redacted, the requested records must be disclosed

because they were not statutorily exempt under the PRA. Id. Here, the redacted records

are not exempt even though it is possible for a third party to conclude that Mr. Predisik or

Mr. Katke is the subject of the records.

       As previously stated, both the employee personal information exemption in

RCW 42.56.230(3) and the investigative records exemption in RCW 42.56.240(1) hinge



                                              9

No. 31176-7-111
Predisik v. Spokane Sch. Dist. No. 81


on whether Mr. Predisik's and Mr. Katkes right to privacy would be violated by

disclosure. We conclude that Mr. Predisik and Mr. Katke do not have a privacy interest

in the redacted records. Therefore, an examination into the other requirements of these

exemptions is not needed. The redacted records are not exempt from disclosure under

RCW 42.56.230(3) or RCW 42.56.240( 1).

      We affirm the trial court.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040. 





WE CONCUR: 





Brown, J.




                                            10